DYK, Circuit Judge.

ORDER

The Office of Personnel Management (OPM) moves to remand this case to the Merit Systems Protection Board for further consideration. Ethan E. Allen consents.
OPM states that the Board neglected to consider certain issues. In view thereof, the court is willing to remand to the Board to allow the parties to ask the Board to conduct further proceedings. However, the Board may proceed as it wishes and, if it declines to reconsider its decision, it should re-enter a final decision from which Allen may file a petition for review in this court.
Accordingly,
IT IS ORDERED THAT,
The motion is granted.